DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim is lacking an “is” between flow rate and determined.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide support for the processing time when forming a TiN or a SiN film (claims 4 and 5) to be 0.1 seconds or less.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8 require forming a TiSiN film but the method steps require forming at least one each of TiN and SiN layers.  Wherein Z=1, there is one TiN film formed and 
	The claims also require that the flow rate of the Si containing gas is controlled to be a flow rate “determined according to the desired film characteristic”, but this clause is unclear.  There is no indication of what the “characteristic” is or any guidance as to how it is actually determined according to the characteristic.  For prosecution, any flow rate in the prior art will be interpreted to meet the requirement as any flowrate would produce some type of film characteristic.
	Claim 2 requires that the flow rate is determined according to the film character-istics but this is purely a mental step and there is further no guidance as to how one would determine the relationship between a flow rate and an unknown film characteristic.
	Claim 3 requires that the Si gas is “pressurized” by being stored in a storage tank, thought he limitation is not particularly limiting rather than requiring a storage tank, it is not clear how storing a gas in a storage tank specifically pressurizes the gas to a particular pressure.  The gas pressure is set at filling based on the amount of gas, size of tank, etc.  Further, when the gas is “stored in the storage” tank it would not have any flow rate so the flow rate clause is not clear.
	Claims 4 and 5 require when forming “a TiN” or “a SiN” film but should have the proper antecedent basis to the same films of claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (2015/0050806).
	Park teaches a method of making a TiSiN film comprising, Fig. 4 and related text:
- forming a TiN film by supplying, into a process chamber with a substrate, a Ti gas and a nitrogen containing gas into the chamber, performed X times, and
- forming an SiN layer –see bottom part of Fig. 4 wherein the process is performed Y times, and
- wherein the entire process is performed Z times.
	In regard to the flow rate, Park teaches that the pressure (which correlates to flow rate in that a partial pressure will result in some flow rate) is controlled [0014] in order to control the resistivity [0069].  (Though Park teaches control of the partial pressure affects the resistivity, the claim does not require any specific control of the flow rate – one single set point of Si flow meets the limitations, wherein the set point will necessarily result in some film “characteristic”.  
	Regarding claim 2, as per above, Park teaches a flow rate, i.e. it is implicit initially that there is a flow rate, but the indication of a partial pressure is also indicative that there is necessarily a controlled flow rate.  
Regarding claim 6, Park teaches controlling resistivity, though the limitation does not invoke any specific requirement in relation to the resistivity or control thereof.
Regarding claim 7, Park applies a silicon source, therefore there would be some amount of Si (i.e. Si concentration).  The claim is not further limiting as to any concentration or how it is controlled..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lee (2007/006800).
The teachings of Park are described above, Park does not teach a source of the Si containing gas source, teaching exemplary gases such as SiH4 or Si2H4 [0016].  Lee teaches that gases such as SiH4 and Si2H4 are operably supplied to a deposition system by storing them in a storage tank [0033-34].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the storage tank of Lee to the apparatus and method of using of Park as Park is silent on a source of the gas and Lee teaches that such gases are operably applied in storage tanks.
As per above, the gas would have some flow rate within the tank and also further a flow rate at least when leaving the source tank and the claim does not particularly limit the required flow rate or where exactly the flow rate is determined.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park and alternatively in further view of Niskanen (2014/0273528).
The teachings of Park are described above, Park exemplifies a pulse time of about 0.4 to 60 seconds [0043], and therefore does not teach the claimed range for forming a TiN and/or SiN film.  However, while Park discloses a longer exposure time that that claimed, however, because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59. This principle clearly is analogous to 
It is particularly noted that applicants do not provide any suggestion of criticality, the specification is also devoid of any specific teaching of any teaching of the timing of pulses of Ti and/or Si precursors AND nitrogen containing gas pulses that would add up to a time period of 0.1 seconds or less.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Chou (2002/0114886).
The teachings of Park are described above, further including a chamber and gas supply mechanism as indicated per Fig. 2 and also a controller [0036] but Park does not teach that the controller specifically controls the gas flows. Chou, though, teaches that in a vapor deposition process to form a TiSiN film, it is operable to control gas flows with a controller [0026-40].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the controller of Chou in the apparatus of Park as the controller would be able to control the gas flows in the vapor deposition process carried out in the apparatus.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (2002/0068466) teaches a method of forming a TiSiN film comprising [0024], see as per Fig. 2A-F and related text.
JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715